536 F.2d 673
BORG-WARNER ACCEPTANCE CORPORATION, an Illinois Corporation,Plaintiff-Appellee,v.FIRST NATIONAL BANK OF MIAMI, a corporation chartered underthe laws of the United States, Defendant-Appellant.
No. 75-1240.
United States Court of Appeals,Fifth Circuit.
Aug. 4, 1976.

Herbert Stettin, John Britton, Miami, Fla., for defendant-appellant.
Mark Hicks, Miami, Fla., for plaintiff-appellee.
Before BROWN, Chief Judge, JONES and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This appeal is from a judgment in a diversity case.  The substantive law is that of the State of Florida.  That law is set forth in International Harvester Credit Corporation v. American National Bank, Fla.1974, 296 So. 2d 32.  The factual differences between that case and the case before this Court are not such as require or permit the application of a different rule.


2
The judgment of the district court is AFFIRMED.